DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-7 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1-7 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "when the amount of change in the defocus amount is greater than or equal to a threshold value which is set based on information regarding a specific subject and information regarding the optical system, the control unit limits the shifting of the focus adjustment optical system so as not to focus upon subjects other than the specific subject, and when the amount of change in the defocus amount is less than the threshold value, the control unit shifts the focus adjustment optical system so as to focus upon the specific subject.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Naruse et al. (Patent No. US 9,800,774 B2) discloses  in case where the detected amount of defocus is greater than the threshold value, the restoration processing is performed by using the second filter only.
Iwasaki (Patent No. US 9,547,217 B2) discloses an imaging device including a calculating unit which calculates numerical information corresponding to a defocus amount using an image signal obtained by imaging by the phase difference detecting pixels.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123.  The examiner can normally be reached on M - F 8 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEUNG C SOHN/
Primary Examiner, Art Unit 2878